Exhibit 10.4

 

EXECUTION VERSION

  

THIRD AMENDMENT TO CREDIT AGREEMENT

  

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 27, 2018 (the “Effective Date”), among CARBON NATURAL GAS COMPANY, a
Delaware corporation (“Borrower”), each of the Subsidiaries party hereto
(collectively, the “Guarantors” and each a “Guarantor”), the Lenders party
hereto, and LEGACYTEXAS BANK, as administrative agent for the Lenders (in such
capacity, “Administrative Agent”).

 

R E C I T A L S:

 

WHEREAS, Borrower, the financial institutions from time to time party thereto
(the “Lenders”), and Administrative Agent are parties to that certain Credit
Agreement dated as of October 3, 2016 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has advised Administrative Agent and the Lenders that an Event
of Default has occurred or may occur under the Credit Agreement as the result of
Borrower’s failure to comply with (i) the Leverage Ratio set forth in Section
9.1 of the Credit Agreement, and (ii) the Current Ratio set forth in Section 9.2
of the Credit Agreement, each for the fiscal quarter ending December 31, 2017
(the foregoing Events of Default, the “Specified Defaults”);

 

WHEREAS, Borrower has requested Administrative Agent and the Lenders agree to
amend the Credit Agreement as hereinafter provided and waive the Specified
Defaults, and, subject to the terms and conditions set forth herein,
Administrative Agent and the Lenders are willing to agree to such amendments and
limited waiver, all as hereinafter provided; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

Section 2. Amendments to Credit Agreement.

 

(a) The follow definitions are hereby added to Section 1.1 of the Credit
Agreement in the proper alphabetical order to read in their entirety as follows:

 

“Adjusted EBITDA” means, with respect to Borrower and its Subsidiaries on a
consolidated basis as of any applicable date of determination thereof, an amount
equal to (a) EBITDA, plus without duplication (b) reimbursements of general and
administrative expenses that were paid by Borrower for the benefit of Carbon
Appalachia Enterprises, LLC and Carbon California Company, LLC as of the most
recently ended fiscal quarter, annualized by taking such amount and multiplying
it by 4.

 

“Liquidity” means, with respect to Borrower and its Subsidiaries on a
consolidated basis as of any date of determination thereof, the sum of
unencumbered cash and cash equivalents; provided, however, solely for the
purpose of this calculation, cash and cash equivalents pledged in favor of the
Administrative Agent in connection with the Loan Documents shall not constitute
as encumbered.

  

LIMITED CONSENT– Page 1

 

 

“Net Debt” means, on any date of determination, (a) all Debt of Borrower and its
Subsidiaries, on a consolidated basis, as of such date, minus (b) all
unencumbered cash and cash equivalents of the Borrower and the Subsidiaries, on
a consolidated basis, as of such date in accordance with GAAP; provided,
however, solely for the purpose of this calculation, cash and cash equivalents
pledged in favor of the Administrative Agent in connection with the Loan
Documents shall not constitute as encumbered.

 

(b) The definition of “EBITDA” in Section 1.1 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

 

“EBITDA” means, with respect to Borrower and its Subsidiaries on a consolidated
basis as of any applicable date of determination thereof and for any Test
Period, an amount equal to (a) Net Income (excluding any non-cash revenue or
expense associated with Hedging Agreements resulting from ASC 815 and any
non-cash charges attributable to the application of ASC 410), plus without
duplication (b) the sum of the following to the extent deducted in the
calculation of Net Income: (i) interest expense; (ii) income taxes;
(iii) depreciation; (iv) depletion; (v) amortization; (vi) extraordinary losses
determined in accordance with GAAP; (vii) other non-recurring expenses reducing
such Net Income which do not represent a cash item in such Test Period or any
future period; (viii) all other non-cash charges and credits to income including
ceiling test impairments under full cost accounting; (ix) fees paid to the
Lenders, L/C Issuer, and Administrative Agent under this Agreement;
(x) transaction-related costs and expenses with respect to this Agreement and
the Intercreditor Agreement; and (xi) losses on the sale of assets, plus without
duplication (c) cash distributions paid by either Carbon Appalachia Enterprises,
LLC or Carbon California Company, LLC to Borrower for the same period in which
such distributions were received, minus without duplication (d) the sum of the
following to the extent included in the calculation of Net Income: (i) income
tax credits; (ii) extraordinary gains determined in accordance with GAAP; (iii)
gains on the sale of assets; and (iv) all non-recurring, non-cash items
increasing Net Income.

 

(c) The definition of “Leverage Ratio” in Section 1.1 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“Leverage Ratio” means, as of any date of determination thereof, the ratio of
(a) Net Debt of Borrower and its Subsidiaries, on a consolidated basis in
accordance with GAAP, as of such date to (b) Adjusted EBITDA of Borrower and its
Subsidiaries, on a consolidated basis, for the Test Period most recently ended.

 

(d) The definition of “Test Period” in Section 1.1 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

“Test Period” means, as of any date of determination thereof, the four
consecutive fiscal quarters of Borrower most recently ended (in each case taken
as one accounting period) for which financial statements have been or are
required to be delivered pursuant to this Agreement; provided, however, for
purposes of the calculation of EBITDA (including Net Income and each other
amount included in the determination of EBITDA) for Test Period ending March 31,
2018, such amounts shall be annualized by taking the results of the fiscal
quarter ending March 31, 2018, and multiplying them by 4; for the Test Period
ending June 30, 2018, such amounts shall be annualized by taking the results of
the two fiscal quarters ending June 30, 2018, and multiplying them by 2; for the
Test Period ending September 30, 2018, such amounts shall be annualized by
taking the results of the three fiscal quarters ending September 30, 2018, and
multiplying them by 4/3; and for the Test Period ending December 31, 2018 and
for each Test Period thereafter, such amount shall be the sum of the results of
the four consecutive fiscal quarters of Borrower most recently ended.

 

 THIRD AMENDMENT TO CREDIT AGREEMENT – Page 2

 

 

(e) Section 7.1(p) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

 

(p) Accounts Aging Report. Concurrently with the delivery of each of the
financial statements referred to in Sections 7.1(a) and 7.1(b), a report setting
forth all accounts receivable and accounts payable of Borrower as of the date of
such delivery, such report to show the age of such accounts and such other
information as Administrative Agent shall reasonably request;

 

(f) Section 9.2 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

 

9.2 Maximum Account Payable Aging. Borrower shall not permit, as of the end of
any fiscal quarter, commencing with fiscal quarter ending March 31, 2018, the
aggregate balance of all trade account payable more than 90 days past due from
the date on which such trade account payable was created to be greater than
$150,000; provided, however, trade account payables that are being contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP shall be excluded from the calculation for the
purpose of this Section 9.2.

 

(g) A new Section 9.3 is hereby added to the Credit Agreement to read in its
entirety as follows:

 

9.3 Maximum Accrued Current Liabilities. Borrower shall not permit, as of the
end of any fiscal quarter, commencing with fiscal quarter ending March 31, 2018,
the accrued current liabilities of Borrower and its Subsidiaries (excluding any
trade account payable, accruals for revenue suspense and accruals for asset
retirement obligations) to be greater than 70% of the sum of (a) current assets
of Borrower and its Subsidiaries, plus (b) Revolving Credit Availability,
calculated on a consolidated basis as determined in accordance with GAAP.

 

(h) A new Section 9.4 is hereby added to the Credit Agreement to read in its
entirety as follows:

 

9.4 Minimum Liquidity. Borrower shall not permit, as of the end of any fiscal
quarter, commencing with fiscal quarter ending March 31, 2018, its Liquidity to
be less than $750,000.

 

(i) Exhibit B to the Credit Agreement is hereby amended and replaced in its
entirety with the Exhibit B attached to this Amendment hereto.

  

 THIRD AMENDMENT TO CREDIT AGREEMENT – Page 3

 

 

Section 3. Limited Waiver.

 

(a) Specified Defaults; Limited Waiver. Borrower has requested that
Administrative Agent and the Lenders waive the Specified Defaults. Subject to
the terms and conditions of this Amendment, Administrative Agent and the Lenders
hereby waive the Specified Defaults (the “Limited Waiver”).

 

(b) No Other Waiver. Except as expressly stated herein, the Limited Waiver shall
not be construed as a consent to or waiver of any default or breach which may
now exist or hereafter occur or any violation of any term, covenant or provision
of the Credit Agreement or any other Loan Document. All rights and remedies of
the Administrative Agent and the Lenders are hereby expressly reserved with
respect to any such default or breach. The Limited Waiver does not affect or
diminish the right of the Administrative Agent and the Lenders to require strict
performance by Borrower or any other Obligated Party of each provision of any
Loan Document to which it is a party, except as expressly provided herein, and
shall not be construed as a course of dealing among the Administrative Agent,
the Lenders and any Obligated Party. All terms and provisions of, and all rights
and remedies of the Administrative Agent and the Lenders under, the Loan
Documents shall continue in full force and effect and are hereby confirmed and
ratified in all respects.

 

Section 4. Effectiveness. Upon the satisfaction of the following conditions
precedent, this Amendment shall become effective as of the Effective Date:

 

(a) the Administrative Agent shall have received counterparts to this Amendment
duly executed by a duly authorized officer of the Borrower, the Guarantors and
the Lenders; and

 

(b) the Administrative Agent shall have received reimbursement for all of its
reasonable out-of-pocket costs and expenses incurred by it in connection with
this Amendment and any other documents prepared in connection herewith, that
have been invoiced prior to the Effective Date, including, without limitation,
the reasonable fees, charges and disbursements of counsel to the Administrative
Agent.

 

Section 5. Acknowledgment and Ratification. As a material inducement to
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of Borrower and the Guarantors acknowledges and agrees that (a) the execution,
delivery, and performance of this Amendment shall, except as expressly provided
herein, in no way release, diminish, impair, reduce, or otherwise affect the
obligations of such Person under the Loan Documents to which such Person is a
party, (b) each Loan Document to which such Person is a party shall remain in
full force and effect and shall each continue to be the legal, valid and binding
obligations of such Person enforceable against such Person in accordance with
its terms, and (c) it has no claims or offsets against, or defenses or
counterclaims to, any of the Loan Documents.

 

Section 6. Representations and Warranties. As a material inducement to
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of Borrower and the Guarantors represents and warrants to Administrative Agent
and the Lenders (with the knowledge and intent that Administrative Agent and the
Lenders are relying upon the same in entering into this Amendment) that as of
the date of such Person’s execution of this Amendment:

 

(a) this Amendment, the Credit Agreement and each of the other Loan Documents to
which such Person is a party (i) have each been duly executed and delivered by
such Person and (ii) constitute the valid and binding obligations of such
Person, enforceable against such Person in accordance with their respective
terms, except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditor’s rights, generally and by general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity);

  

 THIRD AMENDMENT TO CREDIT AGREEMENT – Page 4

 

 

(b) the representations and warranties set forth in the Credit Agreement and the
other Loan Documents to which such Person is a party are true and correct, after
giving effect to this Amendment, as if made on and as of the date of this
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date;

 

(c) at the time of and after giving effect to this Amendment, no Default or
Event of Default exists; and

 

(d) the execution, delivery and performance of this Amendment (i) with respect
to Borrower, have been duly authorized by all requisite action on the part of
Borrower, (ii) are not in contravention of any Law applicable to such Person or,
with respect to Borrower, the terms of Borrower’s Constituent Documents and
(iii) except as have been previously obtained or as referred to in Section 6.8
of the Credit Agreement, do not require the consent or approval of any
Governmental Authority or any other third party.

 

Section 7. Administrative Agent and Lenders Make No Representations or
Warranties. By execution of this Amendment, neither Administrative Agent nor any
Lender (a) makes any representation or warranty or assumes any responsibility
with respect to any statements, warranties, or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency, or value of this Amendment, the Credit
Agreement, the Loan Documents or any other instrument or document furnished
pursuant hereto or thereto, or (b) makes any representation or warranty or
assumes any responsibility with respect to the financial condition of Borrower,
the Guarantor or any other Person or the performance or observance by such
Persons of any of their obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

 

Section 8. Effect of Amendment. This Amendment (a) except as expressly provided
herein, shall not be deemed to be a consent to the modification or waiver of any
other term or condition of the Credit Agreement, the other Loan Documents or any
of the instruments or agreements referred to therein, (b) shall not prejudice
any right or rights which Administrative Agent or the Lenders may now or
hereafter have under or in connection with the Credit Agreement or any other
Loan Document, including, without limitation, the right to accelerate the
Obligations, institute foreclosure proceedings, exercise their respective rights
under the UCC or other applicable Law, and/or institute collection proceedings
against Borrower, any Guarantor, or any other Obligated Party, to the extent
provided therein or by Law, and (c) except as expressly provided herein, shall
not be deemed to be a waiver of any existing or future Default or Event of
Default under the Credit Agreement or any other Loan Document.

 

Section 9. Miscellaneous. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of Texas. The captions in this Amendment
are for convenience of reference only and shall not define or limit the
provisions hereof. This Amendment, and any documents required or requested to be
delivered pursuant to Section 4 hereof, may be delivered by telecopy or pdf
transmission of the relevant signature pages hereof and thereof, as applicable.

 

Section 10. Ratification. Each of Borrower and the Guarantors ratifies and
acknowledges the Loan Documents to which such Person is a party are valid,
subsisting and enforceable against such Person.

  

 THIRD AMENDMENT TO CREDIT AGREEMENT – Page 5

 

 

Section 11. Release. Borrower acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms, and Borrower
(i) waives any defense, offset, counterclaim or recoupment with respect thereto
and (ii) releases and discharges the Administrative Agent and Lenders and their
officers, directors, employees, agents, shareholders, affiliates and attorneys
(the “Released Parties”) from any and all obligations, indebtedness,
liabilities, claims, rights, causes of action or other demands whatsoever,
whether known or unknown, suspected or unsuspected, in law or equity, which
Borrower ever had, now has or claims to have or may have against any Released
Party arising prior to the Effective Date.

 

Section 12. Incorporation of Certain Provisions by Reference. The provisions of
Section 12.12 of the Credit Agreement captioned “Governing Law; Venue; Service
of Process” and Section 12.18 of the Credit Agreement captioned “WAIVER OF JURY
TRIAL” are incorporated herein by reference for all purposes.

 

Section 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document. In proving this Amendment, it shall not be necessary to produce or
account for more than one such counterpart.

 

Section 14. NOTICE OF FINAL AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of page intentionally left blank. Signature Pages follow.] 

 THIRD AMENDMENT TO CREDIT AGREEMENT – Page 6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

  

  BORROWER:       CARBON NATURAL GAS COMPANY       By: /s/ Patrick R. McDonald  
  Patrick R. McDonald     Chief Executive Officer       GUARANTORS:       NYTIS
EXPLORATION COMPANY LLC       By: Nytis Exploration (USA) Inc.,     its sole
Manager         By: /s/ Patrick R. McDonald       Patrick R. McDonald      
Chief Executive Officer       NYTIS EXPLORATION (USA) INC.       By: /s/ Patrick
R. McDonald     Patrick R. McDonald     Chief Executive Officer       CARBON
CALIFORNIA OPERATING COMPANY, LLC       By: /s/ Patrick R. McDonald     Patrick
R. McDonald     President

 

 

 

 

  ADMINISTRATIVE AGENT:       LEGACYTEXAS BANK       By: /s/ Whitney Randolph  
  Whitney Randolph     Senior Vice President       LENDERS:       LEGACYTEXAS
BANK       By: /s/ Whitney Randolph     Whitney Randolph     Senior Vice
President

  

 

 

 

EXHIBIT B

 

Compliance Certificate

 

FOR QUARTER/YEAR ENDED _______________________ (the “Subject Period”)    
ADMINISTRATIVE AGENT: LegacyTexas Bank     BORROWER: Carbon Natural Gas Company

 

This Compliance Certificate (this “Certificate”) is delivered under the Credit
Agreement (the “Credit Agreement”) dated as of October 3, 2016, by and among
Borrower, the Lenders from time to time party thereto and Administrative Agent.
Capitalized terms used in this Certificate shall, unless otherwise indicated,
have the meanings set forth in the Credit Agreement. The undersigned hereby
certifies to Administrative Agent and Lenders as of the date hereof that:
(a) he/she is the ___________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Administrative Agent on
behalf of Borrower; (b) he/she has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of Borrower during the Subject Period; (c) during the Subject Period,
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it and no Default or Event of Default currently exists
or has occurred which has not been cured or waived by Required Lenders or all
Lenders, as required by the Loan Documents; (d) the representations and
warranties of Borrower contained in Article 6 of the Credit Agreement, and any
representations and warranties of Borrower that are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Certificate, the representations and warranties contained in
Section 6.2 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.1 of the Credit Agreement, including
the statements in connection with which this Certificate is delivered; (e) the
financial statements of Borrower attached to this Certificate were prepared in
accordance with GAAP, and present, on a consolidated basis, fairly and
accurately the financial condition and results of operations of Borrower and its
Subsidiaries as of the end of and for the Subject Period; (f) the update to
Schedule 6.29 attached hereto sets forth a complete and correct list of all
Hedging Agreements and Hedging Transactions in effect or to be in effect as of
the date hereof, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or values), the Hedge Termination
Value thereof, and the counterparty thereto; (g) the financial covenant analyses
and information set forth below are true and accurate on and as of the date of
this Certificate; and (h) the status of compliance by Borrower with certain
covenants of the Credit Agreement at the end of the Subject Period is as set
forth below:

 

    In Compliance as of
End of Subject Period
(Please Indicate) 1. Financial Statements and Reports               (a) Provide
annual audited FYE financial statements within
90 days after the last day of each fiscal year. Yes No             (b) Provide
quarterly financial statements within 60 days after the
last day of each fiscal quarter. Yes No             (c) Provide other required
reporting timely. Yes No           2. Subsidiaries
None, except as listed on Schedule 6.13. Yes No         3. Debt
None, except Debt permitted by Section 8.1 of the Credit Agreement. Yes No      
  4. Liens
None, except Liens permitted by Section 8.2 of the Credit Agreement. Yes No    
    5. Acquisitions and Mergers
None, except those permitted by Section 8.3 of the Credit Agreement. Yes No    
    6. Dividends and Stock Repurchase
None, except as permitted by Section 8.4 of the Credit Agreement.
(if applicable, Dollar amount during Subject Period:  $_____) Yes No         7.
Loans and Investments
None, except those permitted by Section 8.5 of the Credit Agreement. Yes No    
    8. Issuance of Equity
None, except issuances permitted by Section 8.6 of the Credit Agreement. Yes No
        9. Affiliate Transactions
None, except transactions permitted by Section 8.7 of the Credit Agreement. Yes
No

  

Ex B-1

 

  

    In Compliance as of
End of Subject Period
(Please Indicate)       10. Dispositions of Assets
None, except Dispositions permitted by Section 8.8 of the Credit Agreement. Yes
No         11. Sale and Leaseback Transactions
None, except transactions permitted by Section 8.9 of the Credit Agreement. Yes
No         12. Prepayment of Debt
None, except prepayments permitted by Section 8.10 of the Credit Agreement. Yes
No         13. Changes in Nature of Business
None, except changes permitted by Section 8.11 of the Credit Agreement. Yes No  
      14. Environmental Protection
No activity likely to cause violations of Environmental Laws or create any
Environmental Liabilities. Yes No         15. Changes in Fiscal Year; Accounting
Practices
None, except transactions permitted by Section 8.13 of the Credit Agreement. Yes
No         16. No Negative Pledge
None, except those permitted by Section 8.14 of the Credit Agreement. Yes No    
    17. Hedging Agreements, Transactions and Terminations
None, except those permitted by Section 8.17 of the Credit Agreement. Yes No    
    18. Gas Balancing Agreements and Advance Payment Contracts
None, except those permitted by Section 8.18 of the Credit Agreement. Yes No    
    19. Amendments to JOAs
None, except those permitted by Section 8.21 of the Credit Agreement. Yes No    
    20.

Leverage Ratio
Maximum of 3.50 to 1.00 at end of Subject Period (defined as Net Debt divided by
Adjusted EBITDA; calculated for the Test Period then ended).

_____________ ÷ _________________ = ____________
Net Debt                 Adjusted EBITDA

Yes No         21. Account Payable Aging
Aggregate balance on account payable aging more than 90 days past due to be no
greater than $150,000. Yes No         22.

Accrued Current Liabilities

Accrued current liability (excluding any trade account payable, accruals for
revenue suspense and accruals for asset retirement obligations) shall not exceed
70% of current assets plus Revolving Credit Availability (calculated on a
consolidated basis in accordance with GAAP).

Yes No         23.

Minimum Liquidity

Liquidity shall not be less than $750,000 during any fiscal quarter

Yes No

 

 

Ex B-2



 

